Per Curiam.
This is an action of trover for the conversion of a printing-press and attachments. Judgment was taken against all the defendants except Rosenberg, who was held not liable. Defendant Perry alone'appeals. The case was tried before the court without a jury, and a finding of facts and law made. The only finding of' law is that the plaintiffs were entitled to recover. Appellant made no exceptions to the finding, either of fact or law. The only question, therefore, reviewable, is whether the facts found support the judgment. No error is assigned for that reason, nor is it argued in the brief of counsel. Aside from this, the facts found fully sustain the judgment.
Judgment affirmed.